         Case 1:20-cv-02579-BCM Document 27 Filed 10/30/20 Page 1 of 2




                                                                                                10/30/2020




                                                                     October 30, 2020
Via ECF Only
Magistrate Judge Barbara C. Moses
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. Barbara C. Moses:

         The undersigned represents the Plaintiff in the above-referenced matter. On October 26,
2020, District Judge Koeltl executed a consent form referring the above-referenced matter to you
for all purposes. Immediately prior thereto, the parties had raised an existing discovery dispute to
Judge Koeltl who declined to address the issue advising that the matter should be brought to your
attention. (attached as Exhibit A are the letters exchanged before Judge Koeltl, which are reflected
on the court’s docket as Document #’s 15-21) As such, please allow the following to serve as a
brief explanation of the existing discovery dispute, and Plaintiff respectfully requests your
immediate attention to this matter.

        Specifically, for several months defense counsel was wholly unresponsive to Plaintiff’s
efforts to conduct defendant’s deposition as noticed in May, and finally responded to Plaintiff’s
many attempts to schedule Defendant’s deposition on October 21st. Defendant’s deposition is now
scheduled for November 23rd. Also on October 21st, Defendant for the first time – and nearly two
months after the expiration of the fact discovery deadline - served Plaintiff with a notice of
deposition, set of 29 document demands and 10 interrogatories. Plaintiff has rejected and objected
to these demands as untimely and seeks a ruling from your Honor that counsel has waived
discovery by failing to serve demands in a timely manner.

      Additionally, the parties agree that, regardless of whether Plaintiff is required to respond
to Defendant’s demands, an extension of the discovery schedule is necessary because of
Defendant’s failure to proceed with depositions in a timely manner. Per the Court’s May 8, 2020,
Case Management Order the following schedule was to be adhered to:

   -   Fact Discovery to be completed by September 8, 2020 (on consent of all parties)
   -   Expert Disclosures to be completed by November 11, 2020
   -   All Discovery Completed by December 11, 2020
   -   Dispositive Motions by January 15, 2021
               Case 1:20-cv-02579-BCM Document 27 Filed 10/30/20 Page 2 of 2




         -   Pretrial Orders/Motions in Limine by February 5, 2021
         -   Trial Ready by February 19, 2021


              As Defendant’s deposition is scheduled for November 23rd, it is impossibly to comply with
      the above schedule. As such, the parties respectfully request that an extension of at least 60 days
      be granted for the discovery deadlines. Further, as stated above, Plaintiff requests that Defendant
      be precluded from serving any discovery demands or deposing Plaintiff, and that a protective order
      be issued with respect to the discovery demands Defendant only recently served.

             Thank you very much for your time and attention to this matter.



                                                                  Respectfully,
Application DENIED AS MOOT. (See Dkt. No. 26.)
                                                                  Jack Glanzberg, Esq.
SO ORDERED.


___________________________________
Barbara Moses, U.S.M.J.
October 30, 2020
